ORDER
Per curiam:
Joseph Jones was convicted by a Jackson County jury of murder in the first degree, assault in the second degree and two counts of armed criminal action. The court sentenced Jones to life in prison without the possibility of parole on the murder count, thirty years on the assault count, and fifteen years on each count of armed criminal action, all to run concurrently. The convictions were affirmed on direct appeal. State v. Jones, 366 S.W.3d 91 (Mo.App.W.D.2012). Jones filed a Rule 29.15 post-conviction relief motion. The motion was denied following an evidentiary hearing.
Jones argues that trial counsel was ineffective for failing to file a motion in limine to preclude testimony of statements made by Jones’s co-conspirator to witnesses present at the time of the shooting. Finding no error, we affirm. Rule 84.16(b). The parties have been provided a memorandum explaining our decision.